Case 6:19-cr-00210-RBD-DCI Document 1 Filed 09/25/19 Page 1 of 6 PagelD 1
FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

“DISSE 25 py 9, I

 

UNITED STATES OF AMERICA

v. CASE NO, 6:19-cr- AO- ORL FOL
21 U.S.C. § 846
CLARENCE TAREZ THOMAS 21 U.S.C. § 841(a)(1)
INDICTMENT
The Grand Jury charges:
COUNT ONE

Beginning on an unknown date, but not later than on or about August
16, 2018, and continuing through on or about November 15, 2018, in the
Middle District of Florida, the defendant,

CLARENCE TAREZ THOMAS,

did knowingly, willfully, and intentionally conspire with other persons, both
known and unknown to the Grand Jury, to distribute and to possess with
intent to distribute a controlled substance, which violation involved 100 grams
or more of a mixture and substance containing a detectable amount of heroin,
a Schedule I controlled substance, and a quantity of a mixture and substance
containing a detectable amount of fentanyl, a Schedule II controlled
substance, and is therefore punished under 21 U.S.C. §§ 841(b)(1)(B).

All in violation of 21 U.S.C. § 846.
Case 6:19-cr-00210-RBD-DCI Document 1 Filed 09/25/19 Page 2 of 6 PagelD 2

COUNT TWO
On or about August 22, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
CLARENCE TAREZ THOMAS,
did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing a detectable amount of fentanyl, a Schedule IT controlled substance
and is therefore punished under 21 U.S.C. § 841(b)(1)(C).
In violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).
COUNT THREE
On or about August 29, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
CLARENCE TAREZ THOMAS,
did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance
and is therefore punished under 21 U.S.C. § 841(b)(1)(C).

In violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).
Case 6:19-cr-00210-RBD-DCI Document 1 Filed 09/25/19 Page 3 of 6 PagelD 3

COUNT FOUR
On or about September 14, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
CLARENCE TAREZ THOMAS,
did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance,
and a mixture and substance containing a detectable amount of fentanyl, a
Schedule II controlled substance, and is therefore punished under 21 U.S.C. §
841(b)(1)(C).
In violation of 21 U.S.C. §§ 841(a)(1) and (6)(1)(C).
COUNT FIVE
On or about September 20, 2018, in the Middle District of Florida, and
elsewhere, the defendant,
CLARENCE TAREZ THOMAS,
did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance
and is therefore punished under 21 U.S.C. § 841(b)(1)(C).

In violation of 21 U.S.C. 8§ 841(a)(1) and (b\(1\(C).
3
Case 6:19-cr-00210-RBD-DCI Document1 Filed 09/25/19 Page 4 of 6 PagelD 4

FORFEITURE
1. The allegations contained in Counts One through Five are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853.
2. Upon conviction of a violation of 21 U.S.C. § 846 or 21 U.S.C. §
841, the defendant shall forfeit to the United States, pursuant to 21 U.S.C. §
853(a)(1) and (2), any property constituting, or derived from, any proceeds the
defendant obtained, directly or indirectly, as a result of such violation, and any
property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, such violation.
3. If any of the property described above, as a result of any acts or
omissions of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;
Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property, which cannot

be divided without difficulty,
Case 6:19-cr-00210-RBD-DCI Document 1 Filed 09/25/19 Page 5 of 6 PagelID 5

the United States shall be entitled to forfeiture of substitute property pursuant

Agony de

Forepergon

to 21 U.S.C. § 853(p).

MARIA CHAPA LOPEZ
United States Attorney

By: ra Sa a Hea
: Jaekson Boggs ff) fe

Assistant United States Attorney

By: Hara C.J

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division

tN
Document 1 Filed 09/25/19 Page 6 of 6 PagelD 6

Case 6:19-cr-00210-RBD-DCI

$cS £98 OdD

 

 

$ [lea

 

IID —

"6107 ‘Jaquiajdas jo Aep ylcz sty} iF, Ul poly

 

Et A

Th UE

‘TH 9n.o WV

 

~y

 

(DR)1P8 8 O'S'n Iz
9P8 8 OSNI1Z ‘suoneor,

DLNAALOIGNI

 

SVWOHL ZHaVL SONAAV TO

“SA

VOIEHNV AO SHULVIS CH.LINN AHL

 

UOISIAIC] OPURTIO
ePHO],J JO ILNSIC] APPIN
LYNOD LOMALSIC SALVLS GALINA

‘ON

6] Jaquiajdas
re-ddo WHOA

 
